Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the amendments filed on 04/04/2022.  Claims 1-5, 7, 9-11, 13, 16, 18 and 20 have been amended.  Claims 6, 12 and 19 have been cancelled.  Claims 1-5, 7-11, 13-18 and 20 are pending and have been considered below.

Priority
Acknowledgment is made of no claims of foreign priority.

Drawings
The drawings filed on 04/26/2019 are accepted.

Specification
The specification filed on 04/26/2019 is accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 06/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments with respect to the “The nonstatutory double patenting rejection” have been fully considered but they are not persuasive. Therefore the rejection has been maintained.
Applicant’s arguments with respect to newly amended claims, remarks pages 9-14 have been considered but are moot because the new ground of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-11, 13-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,303,866 B1. Although the claim the claims at issue are not identical, they are not patentably distinct from each other because application claims 1, 9 and 18 are anticipated by Van OS et al patent claims 1, 9 and 15.
Therefore patent claims 1, 9 and 15 of Van OS et al is in essence a “species” of the generic invention of application claims 1, 9 and 18, it has been held that a generic invention is anticipated by a species within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
16/395,979
10,303,866 B1
1. A method, comprising: 
receiving, on a device comprising a computer processor and a memory, user authentication request for the device initiated by a user of the device;
in response to receiving the authentication request, capturing a first gate image using  a camera located on the device
assessing the first gate image to determine whether  the first gate image satisfies a set of selected criteria for gate images;

in response to the first gate image satisfying the set of selected criteria, 
capturing at least one first authentication attempt image using the camera located on the device
determining whether to authenticate the user as an authorized user of the device by comparing a face of the user in the at least one first authentication attempt image to one or more reference templates for the authorized user








in response to determining not to authenticate the user as the authorized user of the device using the at least one first image, 
adjusting the set of selected criteria by adjusting at least one criterion in the set of selected criteria
capturing a second gate image using the camera  located on the device;
assessing the second gate image to determine whether the second gate image satisfies the adjusted set of the selected criteria for gate images, wherein said  satisfying includes satisfying the tightened tolerance in the at least one criterion;
in response to the second gate image satisfying the adjusted set of selected criteria, capturing at least one second authentication attempt image of the user using the camera located on the device ;
determining whether the user is the authorized user of the device by comparing the face of the user in the at least second authentication attempt image to the one or more reference templates for the authorized user. 
5. The method of claim 1, wherein the selected criteria comprises one or more of the following criteria: a minimum portion of the face of the user being in a field of view of the camera, a pose of the face being proper, a distance between the face of the user and the camera being in a selected distance range, the face of the user having occlusion below a minimum value, and eyes of the user not being closed. 

9. A device, comprising:
 a camera;
at least one illuminator providing illumination; and


circuitry coupled to the camera and the illuminator, wherein the circuitry is programmed to:
receive user authentication request for the device initiated by a user of the device;
capture, in response to receiving the user authentication request, a first gate image;

assess the first gate image to determine whether the first gate satisfies a set of selection criteria for gate images,

capture, in response to the first gate image satisfying the set of selected criteria, at least one first authentication attempt image using the camera;

determine whether to authenticate the user as an authorized user of the device by comparing a face of the user in the at least one first authentication attempt  image to one or more reference templates for the authorized user;





authenticating the user on the device in response to determining that the user is the authorized user using the at least one first authentication attempt image;
adjust the set of selected criteria by adjusting at least one criterion in the set of selected criteria in response to determining not to authenticate the user as the authorized user of the device using the at least one first image;
 capture a second gate image using the camera;
assess properties of a face of the user in the second authorization attempt first gate image to determine whether the second  gate satisfies a set of selection criteria for gate images, wherein said satisfying includes satisfying the tightened tolerance in the at least one criterion,
capture, in response to the second gate image satisfying the adjusted set of selected, criteria, at least one second image of the user using the camera;
determine whether to authenticate the user to as the authorized user by comparing the face of the user in the at least second image to the one or more reference templates for the authorized user; and
authenticating the user on the device in response to determining that the user is the authorized user using the at least one second image.

1. A method, comprising: 
receiving, on a user interface associated with a device comprising a computer processor and a memory, an unlock request for the device from a user;
 in response to receiving the unlock request, obtaining at least one first image of the user using a camera located on the device;
 assessing the at least one first image to determine if a face of the user in the at least one first image meets one or more selected criteria;
 in response to determining that the face of the user in the at least one first image meets the one or more selected criteria,
 obtaining one or more second images of the face of the user using the camera located on the device;
 assessing the second images using a facial recognition authentication process to determine if the user is an authorized user of the device, wherein the facial recognition authentication process comprises:
 encoding the second images to generate at least one feature vector, wherein the feature vector represents one or more facial features of the user in the second images;
 comparing the feature vector to one or more reference templates stored in the memory of the device to obtain a matching score; and
 authorizing the user to perform at least one operation on the device that requires authentication if the matching score is above an unlock threshold;
 in response to the user being determined to not be an authorized user of the device by the facial recognition authentication process: 
adjusting at least one of the selected criteria; 
obtaining at least one third image of the user using the camera located on the device;
 
assessing the at least one third image to determine if the face of the user in the at least one third image meets the adjusted selected criteria; 
in response to determining that the face of the user in the at least one third image meets the adjusted selected criteria, obtaining one or more fourth images of the face of the user using the camera located on the device; and 

assessing the fourth images using the facial recognition authentication process to determine if the user is the authorized user of the device. 
   3. The method of claim 1, wherein the selected criteria for the at least one first image comprises one or more of the following criteria: a minimum portion of the face of the user being in a field of view of the camera, a pose of the face being proper, a distance between the face of the user and the camera being in a selected distance range, the face of the user having occlusion below a minimum value, and eyes of the user not being closed. 
    
9. A device, comprising: 
 a camera;
at least one illuminator providing infrared illumination; 
a computer processor; 
a memory; 
circuitry coupled to the camera and the illuminator, wherein the circuitry is configured to: 


obtain at least one first image of the user using the in response to receiving a request from a user to unlock the device; 
assess the at least one first image to determine if a face of the user in the at least one first image meets one or more selected criteria;
 obtain one or more second images of the face of the user using the camera in response to determining that the face of the user in the at least one first image meets the one or more selected criteria; 
operate a facial recognition authentication process on the second images to determine if the user is an authorized user of the device, wherein during the facial recognition authentication process, the circuitry is configured to: 
encode the second images to generate at least one feature vector, wherein the feature vector represents one or more facial features of the user in the second images;
 compare the feature vector to one or more reference templates stored in the memory of the device to obtain a matching score; and 
authorize the user to perform at least one operation on the device that requires authentication if the matching score is above an unlock threshold; 
wherein, in response to the user being determined to not be an authorized user of the device by the facial recognition authentication process, the circuitry is configured to: adjust at least one of the selected criteria; 
obtain at least one third image of the user using the camera;
 assess the at least one third image to determine if the face of the user in the at least one third image meets the adjusted selected criteria;
 

obtain one or more fourth images of the face of the user using the camera

in response to determining that the face of the user in the at least one third image meets the adjusted selected criteria; and 
operate the facial recognition authentication process on the fourth images to determine if the user is the authorized user of the device. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nechyba et al et al U.S. 8,254,647 B1 in view of Ikenoue et al U.S.2016/0110588 A1 in further view of Azar et al U.S. 2014/0123275 A1.
Claims 1, 9 and 18:  Nechyba et al teaches a method a non-transient computer-readable medium including instructions that, when executed by one or more processors, causes the one or more processors to perform a method and a device, comprising:
 a camera (Fig.1,item 26);
 	at least one illuminator providing illumination (Fig.1,); and
 circuitry coupled to the camera and the illuminator, wherein the circuitry is programmed to (Fig.1):
receiving, on a device comprising a computer processor and a memory (Figs.1 & 2, items 50, 56), a user authentication request for the device initiated by a user of the device (col.4, lines 18-65, when user attempts to authenticate him or herself with mobile computing device in order to gain access to resources of mobile computing);
in response to receiving the user authentication request, capturing a first gate Image using a camera located on the device(col.5,  lines 20-40, user 20 may use a facial  recognition (enrollment or unlock) interface to cause computing device 10 to acquire captured image 28 of user 20 using the camera 26);
assessing the first gate image to determine whether the first gate image satisfies a set of selected criteria(the below confidence score) for gates images (col.2, line 57 to col.3, line10, col.3, line 65 to col.4, line 18, col.5, lines5-computing device may determine that captured image 28 is of low quality, and therefore unsuitable for use in facial recognition. Computing device 10 may determine that the captured image 28 is of low quality based on one or more of a geometric consistency score, a facial landmark detection confidence score, and a facial detection confidence score. If user 20 is engaged in the  enrollment phase, facial recognition module 68 may store captured templates 32 based on captured image 28 in template repository 24the examiner notes that the first one of the captured image in the enrollment as gate the first gate image);
in response to the first gate image satisfying the set of selected criteria, capturing at least one first authentication attempt image using the camera located on the device (col.11 ,lines 15-65,  If captured image 28 is of high quality, facial recognition module 68 may take different actions based on whether or not user 20 is engaged in the authentication phase or the enrollment phase. If user 20 is engaged in the authentication phase, facial recognition module 68 may compare captured templates 32 with one or more templates from template repository 24 to determine whether captured templates 32 match one or more of the templates stored in template repository 24.);
determining whether to authenticate the user as an authorized user of the device by comparing a face of the user in the at least one first authentication attempt image to one or more reference templates for the authorized user (col.11 ,lines 15-65,  if user 20 is engaged in the authentication phase, facial recognition module 68 may compare captured templates 32 with one or more templates from template repository 24 to determine whether captured templates 32 match one or more of the templates stored in template repository 24.);
in response to failing to authenticate the user as the authorized user of the device using the at least one first authentication attempt image (col.11 ,lines 15-65,  . If the features of captured templates 32 do not match one or more images of template repository 24, facial recognition module 68 may deny user 20 access to the resources of mobile computing device 10, such as storage devices 56, input devices 16, network interfaces 54, output device 18, etc.), 
capturing a second gate image using the camera located on the devices (col.11, lines 28-50, lines 5-40 facial recognition module 28 may allow user 20 to use camera 26 to acquire another image of user 20);
assessing the second gate image to determine whether the second gate image satisfies theol.2, line 57 to col.3, line10, col.3, line 65 to col.4, line 18, col.5, lines5.col.7, lines 5-40,-computing device may determine that captured image 28 is of low quality, and therefore unsuitable for use in facial recognition. Computing device 10 may determine that the captured image 28 is of low quality based on one or more of a geometric consistency score, a facial landmark detection confidence score, and a facial detection confidence score. If user 20 is engaged in the enrollment  phase, facial recognition module 68 may store captured templates 32 based on captured image 28 in template repository 24the examiner notes that the first second of the captured image in the enrollment as gate the second gate image); 
in response to the second gate image satisfying the col.11 ,lines 15-65,  If captured image 28 is of high quality, facial recognition module 68 may take different actions based on whether or not user 20 is engaged in the authentication phase or the enrollment phase. If user 20 is engaged in the authentication phase, facial recognition module 68 may compare captured templates 32 with one or more templates from template repository 24 to determine whether captured templates 32 match one or more of the templates stored in template repository 24.); and 
determining whether to authenticate the user as the authorized user of the device  by comparing the face of the user in the at least second authentication attempt image to the one or more reference templates for the authorized user(col.11 ,lines 15-65,  if user 20 is engaged in the authentication phase, facial recognition module 68 may compare captured templates 32 with one or more templates from template repository 24 to determine whether captured templates 32 match one or more of the templates stored in template repository 24.).
Nechyba et al teaches fails to teach, however Ikenoue et al in the same field of endeavor teaches
adjusting, by the computer processor the set of selected criteria for gate images, wherein adjusting the set of selected criteria includes t(par.128-130, If a user whose degree of match surpasses the authentication threshold does not exist (N of S86) and there is still room for adjustment in the shooting condition (Y of S90), the shooting condition controller 106 adjusts the shooting condition again (S94 to S98));
Therefore, it would have been obvious for one ordinary skill in the art before the effective filing date of the invention to modify the teaching of Nechyba et al with the addition feature of Ikenoue et al in order to provide a stable information processing even when the environment changes. Particularly when an individual user is associated with the figure of the user in a shot image and an authentication is carried out at the time of login or the like, it is preferable that accurate associating is made with a small burden of the user, as suggested by Ikenoue et al  par.5.
The combination fails to teach , however Azar et al in the same field of endeavor teaches 
wherein adjusting the set of selected criteria includes tightening a tolerance in at least one criterion for gate images to be satisfied in subsequent captured gate images, wherein said satisfying includes satisfying the tightened tolerance in the at least on criterion (par.36, 40, 49 The benefit of facial feature tracking as a method of continuous authentication is a substantially low central processing unit (CPU) load and high tolerance  for the position of the user's face relative to the camera)
Therefore, it would have been obvious for one ordinary skill in the art before the effective filing date of the invention to modify the combined teaching of Nechyba et al with the addition feature of Azar et al in order to provide a better user authentication experience without reducing the overall security accuracy, as suggested by Azar et al  abstract.
Claim 2: the combination teaches:
 	authenticating the user on the device in response to determining that the user in the at least one second authentication attempt image is the authorized user (Nechyba et al, col.11 ,lines 15-65, Ikenoue et al, par.128-134) . 
Claim 3: the combination teaches wherein determining whether to authenticate the user in the at least one first authentication attempt image as the authorized user of the device comprises: 
comparing the face of the user in the at least one first authentication attempt image to the one or more reference templates for the authorized user to generate a matching score (Ikenoue et al, par.60-61); and
 	determining the user is the authorized user of the device in response to the matching score being above an unlock threshold (Nechyba et al, col.11 ,lines 15-65, Ikenoue et al, par.60-61).
Claim 4 and 10: the combination teaches wherein determining whether to authenticate the user in the at least one first authentication attempt image or second authentication attempt image as the authorized user of the device comprises: 
comparing the face of the user in the at least one second authentication attempt image to the one or more reference templates for the authorized user to generate a second matching score (Nechyba et al, col.3, line 65 to col.4, line40, col.11 ,lines 15-65, Ikenoue et al, par.60-61); and 
determining the user is the authorized user of the device in response to the second matching score being above the unlock threshold ( Lau et al, 118-120, Ikenoue et al, par.6061). 
Claims 5 and 11: the combination teaches wherein the set of selected criteria  for gate images comprises one or more of the following criteria:
 a minimum portion of the face of the user being in a field of view of the camera, a pose of the face being proper, a distance between the face of the user and the camera being in a selected distance range, the face of the user having occlusion below a minimum value, and eyes of the user not being closed (Ikenoue et al, par. 119-126). 
Claims 7 and 20: the combination teaches:
wherein the  first gate image is captured using a first type of illumination, and wherein the at least one first authentication attempt image comprises at least one image captured using the first type of illumination and at least one image captured using a second type of illumination (Ikenoue et al, par.83-84, 121). 
Claim 13: the combination teaches:
 	wherein the at least one illuminator comprises a first illuminator providing a first type of illumination and a second illuminator providing a second type of illumination, and where the first gate image is captured using the first type of illumination, and wherein at least one first authentication attempt image comprises at least one image captured using the first type of illumination and at least one image captured using the second type of illumination (Ikenoue et al, par.83-84, 121). 
Claim 15: the combination teaches:
 wherein the  user authentication request comprises a request to attempt to authorize the user on the device initiated by the user (Ikenoue et al, Fig. 15, par. 128-134). 
Claim 16: the combination teaches: 
wherein the circuitry is programmed to automatically capture the second gate image and the at least one second authentication attempt image using the camera without input from the user (Ikenoue et al, par.128-134). 
Claim 17: the combination teaches: 
a display on the device, wherein the circuitry is programmed to provide a notification to the user on the display in response to determining the user is not the authorized user (Ikenoue et al, par.83-84, 121). 
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nechyba et al et al U.S. 8,254,647 B1 in view of Ikenoue et al U.S.2016/0110588 A1 in further view of Azar et al U.S. 2014/0123275 A1 and Coons U.S. 20130251215 A1 and Bao et al U.S. 2018/0196475 A1.
Claims 8, 14: the combination does not explicitly teach, however Coons in a similar field of endeavor teaches
wherein the second type of illumination comprises patterned IR illumination (par.20. , 42, 43)
Therefore, it would have been obvious for one ordinary skill in the art before the effective filing date of the invention to modify the teaching of Lau et al with the addition feature of Coons in order to provide the ability to enable electronic devices for facial recognition, as suggested by Coons par.1.
The combination does not explicitly teach, however Bao et al in a similar teaches
wherein the first type of illumination comprises flood IR illumination (par. 160-161), and
Therefore, it would have been obvious for one ordinary skill in the art before the effective filing date of the invention to modify the teaching of Lau et al with the addition feature of Bao et al in order to provide the ability for infrared camera to use IR light to establish presence of the face, as suggested by Bao et al par.160.
Conclusion
The following prior art are cited to further show the state of the art at the time of applicant’s invention.
Sipe et al U.S. 8,457,367 B1 Facial recognition.
Wang et al U.S. 2011/0185402 A1 Access control system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATOUMATA TRAORE whose telephone number is (571)270-1685. The examiner can normally be reached 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Friday, November 4, 2022

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436